CHILTON, J.
The plaintiff in error, who was the defendant below, was sued upon a writing as follows:
*592“Sparta, Jane 17th, 1839. Messrs. Hire & Le Barron: Gentlemen: If you will let Mr. Baggett have on account of A. J. Forest, one hundred dollars worth of groceries, I will pay the same when I come to Pensacola, which will be shortly. Your attention to the above will be thankfully received. Please let him have at cash prices. Yours, respectfully, (Signed) Whiting Olivee.”
The above writing having been read to the jury, the counsel for the defendant below asked the court to charge, that the undertaking evidenced by said paper was not an original, but was merely a collateral undertaking. This charge the court refused, but charged the jury, that in the absence of other proof showing the undertaking was collateral, they should regard it as original. We are of opinion there was no error in'this charge. The request to furnish §100 worth of groceries to Baggett on account of Forest, for which the defendant below promised shortly to pay, creates a direct liability on him in the first instance to satisfy the debt. Bag-gett was to get the goods for Forest, but Oliver agreed to pay for them. They were not purchased to be paid for by Forest — were not to be charged to him. The credit was evidently given to Oliver, who promised to pay, not on condition that Forest should make default, but absolutely, and at all events. This is a stronger case than Bates v. Starr, 6 Ala. Rep. 697, where the defendant engaged to be responsible to the creditor for any arrangement which he might makfe' with a third party respecting the rent of a building, and in that case, held the agreement created' a direct, not a collateral liability.
The judgment is affirmed.